Citation Nr: 9927319	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1986, and from February 1987 to October 1995.  Her appeal 
ensues from an October 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran was on active duty during the period 
extending from October 19, 1984 to July 1, 1985, and 
continued on active duty without a break in service through 
June 30, 1985.  

4.  After June 30, 1985, the veteran did not serve at least 
three years of continuous active duty, and she was not 
discharged or released from active duty because of a service-
connected disability, a preexisting medical condition not 
characterized as a disability, for hardship, for convenience 
of the Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of her own willful misconduct.  

5.  The veteran did not serve in the Selected Reserve.

6.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B 
(West 1997); 38 C.F.R. §§ 21.7020(a)(6), 21.7040, 21.7044, 
21.7045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is eligible for Chapter 30 
benefits on the following bases: that there were mitigating 
circumstances for her break in service; that she was advised 
not to participate in the Chapter 30 program after her break 
in service because she was still eligible for education 
benefits under Chapter 34; that she was misinformed by base 
personnel; and that she served in the Navy with integrity, 
honor and devotion for over 17 years.  Her representative 
contends that the veteran became eligible for Chapter 30 
benefits on June 4, 1986, because she continued on active 
duty without a break in service between October 19, 1984 and 
July 1, 1985, and after October 19, 1984, did not have a 
break in service until June 3, 1986.

An individual may be entitled to educational assistance under 
Chapter 30 if she first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or she was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 1997).  In 
this case, the evidence of record indicates that the veteran 
first entered on active duty prior to June 30, 1985, in 
August 1977; therefore, she does not qualify for Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, a computerized printout of 
Department of Defense (DOD) data, and a VA Form 22-8945 
(Education Award) confirm that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989.  To convert 
Chapter 34 benefits to Chapter 30 benefits, a veteran must: 
(1) have served on active duty at any time during the period 
between October 19, 1984, and July 1, 1985, and have 
continued on active duty without a break in service; and (2) 
after June 30, 1985, have served at least three years of 
continuous active duty or have been discharged for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of her own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B).  

The record in this case satisfies the first requirement 
because it shows that the veteran was on active duty during 
the period extending from October 19, 1984 to July 1, 1985, 
and continued on active duty without a break in service 
through June 30, 1985.  The record does not satisfy the 
second requirement, however, because it discloses that after 
June 30, 1985, she did not serve at least three years of 
continuous active duty and was not discharged for any of the 
aforementioned reasons.  Rather, according to her DD Forms 
214, she served her first period of active duty until 
separation in June 1986, and did not reenlist until February 
1987.  The narrative reason for her separation in June 1986 
was "expiration of term of enlistment." 

The veteran contends that there were mitigating circumstances 
for her break in service that should be considered in her 
favor.  Regulations define "break in service" as a period 
of no more than 90 days between the date when an individual 
is released from active duty or otherwise receives a complete 
separation from active duty and the date she reenters on 
active duty.  38 C.F.R. § 21.7020(a)(5) (1998).  There is no 
statutory or regulatory provision that allows the Board to 
disregard the veteran's eight-month break in service based on 
mitigating circumstances.  Moreover, statutory provisions 
clearly distinguish "continuing on active duty without a 
break in service" from "continuous active duty."  The 
former is required to satisfy 38 U.S.C.A. § 3011(a)(1)(B); 
the latter is required to satisfy 38 U.S.C.A. 
§ 3011(a)(1)(B)(1).  The Board has already held that the 
record satisfies 38 U.S.C.A. § 3011(a)(1)(B); therefore, the 
pertinent question is whether active duty from August 1977 to 
June 1986, and from February 1987 to October 1995 constitutes 
"continuous active duty".  "Continuous active duty" means 
active duty without interruption.  An interruption will only 
be found when an individual receives a complete separation 
from active duty.  38 C.F.R. § 21.7020(a)(6).  Examples of 
service breaks that do not constitute interruptions are 
listed under 38 C.F.R. § 21.7020(a)(6)(ii)-(vi).   Inasmuch 
as the listed examples do not include personal reasons, the 
Board finds that the veteran's 1986-1987 respite from service 
constitutes an interruption of active duty, and that her two 
periods of active duty do not constitute "continuous active 
duty."    

The veteran's representative contends that the veteran is 
eligible for Chapter 30 benefits because she served on active 
duty continuously from October 19, 1984 to June 3, 1986.  
Reading the language of 38 U.S.C.A. § 3011(a)(1)(B) and 
§ 3011(a)(1)(B)(i) conjunctively, however, it is apparent 
that the veteran must have served not only at some point 
between October 19, 1984 and July 1, 1985, but continuously 
from July 1, 1985 to June 30, 1988, in order to meet the 
criteria of § 3011(a)(1)(B).  

A veteran who entered service prior to June 30, 1985, may 
also be eligible for Chapter 30 benefits if, among other 
things, she served with the Selected Reserve beginning within 
one year of discharge from active duty.  38 U.S.C.A. 
§ 3012(a)(1)(B)(ii).  In this case, the veteran has not 
alleged Selected Reserve service; therefore, she does not 
qualify for Chapter 30 educational benefits under this 
provision.

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, or who separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of Title 10 may be 
entitled to Chapter 30 benefits under 38 U.S.C.A. §§ 3018A or 
3018B, provided certain criteria are met.  The veteran in 
this case was not discharged involuntarily or pursuant to 
voluntary separation incentives.  Rather, she was discharged 
for "early retirement (15 years)".  In light of the 
foregoing, the veteran is not eligible for Chapter 30 
benefits under 38 U.S.C.A. §§ 3018A or 3018B.

The Board is cognizant that the veteran may have been 
misinformed prior to her break in service regarding the 
effect of her choice to separate on her eligibility status 
with regard to education benefits; however, that fact alone 
is insufficient to confer eligibility under Chapter 30.  In 
this regard, the Court has held that the remedy for breach of 
any obligation to provide accurate information about 
eligibility before or after discharge cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met.  Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) (holding that because the payment of government 
benefits must be authorized by statute, the fact that a 
veteran may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).

The Board is sympathetic to the arguments advanced by the 
veteran, especially in light of her extensive service on 
active duty; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific and binding upon the Board.  
Since payment of government benefits must be authorized by 
statute, and pertinent provisions of the statute provide that 
the veteran has not fulfilled basic service eligibility 
criteria, the veteran's assertions that her military service 
should confer Chapter 30 eligibility must fail.  Based on the 
foregoing, the Board finds that the veteran has failed to 
establish that she is eligible for educational assistance 
benefits under Chapter 30.  As the law in this case is 
dispositive, the veteran's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

